DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter J. Law on April 30, 2021.
The application has been amended as follows: 

1. (Currently Amended) A method of routing pick-up and delivery resources comprising: 
identifying, in [[the]] a control hub, a plurality of pickup and delivery resources, wherein each of the plurality of pickup and delivery resources is assigned a pre-determined postal route within an area, and wherein the pre-determined postal routes are assigned to different geographic portions of the area; 
receiving from a sorting device, via [[a]] the control hub in an item distribution system, during a time when the plurality of pickup and delivery resources are traversing their predetermined postal routes, item information for an additional item, wherein the item information comprises a time restriction for a pick-up of the additional item and a time restriction for a delivery of the additional item and wherein the additional item and at least one item of the plurality of items are to be picked up from different merchants at different merchant locations and delivered to different delivery points; 
evaluating, in the control hub, the predetermined postal routes of the plurality of pickup and delivery resources to determine one resource of the plurality of pickup and delivery resources that is at 
providing at least a portion of the item information to a dynamic routing system, with instructions to add the additional item into the determined route; 
generating, in the dynamic routing system, updated routing instructions for pick- up and delivery of the additional item within the time restriction for the pick-up and delivery of the additional item; 
receiving the updated routing instructions in the control hub; 
wirelessly communicating the updated routing instructions and time restriction information from the control hub to a mobile computing device associated with the determined one resource of the plurality of pickup and delivery; 
displaying, on the mobile computing device, route information for the additional item and for the at least one of the plurality of items; 
receiving, from interactive list selection of the item from the mobile computing device, a selection of the additional item; 
receiving pick-up and delivery status, including time information, in the control hub for the additional item and the at least one item from the mobile computing device; and 
providing pick-up and delivery status information received from the mobile computing device for at least the additional item to a user interface.

2. (Cancelled)

3. (Cancelled)



5. (Cancelled)

6. (Previously Presented) The method of Claim 1, wherein the item information comprises at least one of pick-up location, delivery location, vendor name, recipient name, item dimension, or delivery instructions.

7. (Currently amended) The method of Claim 1, further comprising receiving a payment status for the additional item and associating the payment status with the additional item.

8. (Previously Presented) The method of Claim 1, wherein the user interface is accessible remote from the control hub.

9. (Previously Presented) The method of Claim 1, wherein receiving pick-up and delivery status from the mobile computing device comprises querying the mobile computing device in response to an input received via the user interface, and providing the pick-up and delivery status from the mobile computing device to the user interface via the control hub in response to the query.

10. (Previously Presented) The method of Claim 1, wherein the mobile computing device provides directions for at least one of a pick-up route and a delivery route for each of the plurality of items, using a global positioning system.



12. (Previously Presented) The method of Claim 11, wherein the item information is received from a vendor via the user interface, and wherein pick-up location is a location of the vendor and the delivery location is the location of a purchaser of the item.

13. (Currently amended) The method of Claim 12, wherein the time restriction for the delivery is a time by which the additional item is to be delivered to the purchaser of the item.

14. (Currently amended) The method of Claim 12, wherein the time restriction for the pickup is a time by which the additional item is to be picked up at the location of the vendor.

15. (Currently amended) The method of Claim 14, wherein the time restriction for the pickup is a time restriction by which the additional item must be picked up in order to ensure a same-day delivery of the additional item.

16. (Currently amended) The method of Claim 11, wherein the time restrictions for pickup and delivery is a same-day pick-up and delivery for the additional item.

Allowable Subject Matter
Claims 1 and 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The previous rejection under 35 USC 101 has been withdrawn. The submitted amendments are directed toward a practical application of the previously identified abstract idea because they recite an 
The closest prior art of record is Cai (U.S. 2014/0156327 A1), Paul et al. (U.S. P.G. Pub. 2011/0258135 A1), Richter et al. (U.S. P.G. Pub. 2006/0168644 A1), Campbell et al. (U.S. P.G. Pub. 2004/0030572 A1), and Mitrović-Minić, Snežana. THE DYNAMIC PICKUP AND DELIVERY PROBILEM WITH TIME WINDOWS. Diss. University of Belgrade, 2001.
Cai discloses matching delivery jobs with delivery subcontractors based on the real-time status of their drivers for on-demand deliveries (Cai [0013]; [0030]; [0033]-[0039]; [0041]-[0042]; [0044]; [0055]).
Paul discloses using the GPS information of on-route drivers to add additional pick-up stops to a driver’s route (Paul [0065]; [0077]-[0078]; [0136]-[0138]).
Richter discloses maintaining on an RFID tack of the package the payment status of a rerouted package (Richter [0014]; [0058]).
Campbell discloses (Campbell [0045] on demand same day delivery; [0075] same-day on-demand deliveries are ad hoc and generally highly time sensitive; [0076], [0080] on demand delivery order).
Mitrović-Minić discloses generating routes for time restricted deliveries by a variety of methods including identifying slack time for insertion points in fixed schedule routes having a plurality of time deadlines (Mitrović-Minić Section 5.2)
As per claim 1 closest prior art of record does not disclose, teach, or suggest the combination of limitations that includes adding items to a pre-determined postal route while resources are traversing the pre-determined postal routes wherein the items have time restrictions for pickup and delivery. Applicant’s Remarks filed February 25, 2021 page 6 are persuasive by pointing out the difference 
Claims 6-16 depend from claim 1 and therefore have all the limitations of claim 1 and are allowable for that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mitrović-Minić, Snežana. THE DYNAMIC PICKUP AND DELIVERY PROBILEM WITH TIME WINDOWS. Diss. University of Belgrade, 2001.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628